UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-02278 ­­ Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor S E M I – A N N U A LR E P O R T New York, NY 10036-6524 J u n e 3 0 , 2 0 1 2 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 Value Line Premier Growth Fund, Inc. CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00086629 Value Line Premier Growth Fund, Inc. To Our Value Line Premier To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended June 30, 2012. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Premier Growth Fund, Inc. (the “Fund”) earned a total return of 9.48% for the six-month period, after fees and expenses, versus a total return of 9.49% for the benchmark Standard & Poor’s 500 Stock Index.(1) Returns were helped by good stock selection in the Healthcare sector and an underweighting in the weak Energy sector. Offsetting this was a rebound in the previously weak Financial Services sector, where the Fund remains underweighted. Your Fund has widely outpaced the S&P 500 for the 3, 5, 10 and 15 year periods ending June 30, 2012. For the three-year period, the Fund earned an average annual total return of 19.18% versus 16.40% for the S&P 500; for five years, 2.89% versus 0.22% for the S&P 500; and for ten years, 8.13% versus 5.33% for the S&P 500. For the 15-year period, which has been entirely under the same portfolio manager, the Fund’s average annual total return was 9.66%, versus 4.77% for the S&P 500. For the one year period the Fund earned an annual return of 3.09% versus 5.45% for the S&P 500. Lipper Inc.,(2) the independent mutual fund advisory service, awards its top Lipper Leader rating of 5 to the Fund for Consistent Return (3 years 412 funds; 5 years 359; 10 years 242; Overall 412), and Preservation ( 3 years 10,175 funds; 5 years 8,412; 10 years 4,933; Overall 10,175), versus its peers in the Multi-Cap Growth category as of June 30, 2012. For Total Return, the Fund received a Lipper Leader rating of 5 for 3 years and Overall (415 funds) and a 4 for 5 years (362 funds) and 10 years (245). Morningstar,(3) another independent mutual fund advisory service, gives your Fund a 4-Star rating in the Mid-Cap Growth category for the 3 years (678 funds), 5 years (598), 10 years (430) and Overall (678) periods. Morningstar also gives the Fund a Return rating of Above Average and Risk rating of Below Average for those same time periods, an enviable combination. Our disciplined investment strategy has served the Fund well. First and foremost, we invest in high-quality companies with proven records of success, demonstrated by superior earnings performance and superior stock performance relative to competition over the past five to ten years. This is a portfolio of growth stocks. Second, we closely monitor quarterly earnings reports and relative stock price momentum of the Fund’s holdings for any signs of sub-par performance. With about 240 stocks in the portfolio, we do not become attached to any single holding and do not hesitate to sell laggards, replacing them with stocks showing superior momentum. This discipline is key to your Fund’s long-term success. Yet annual portfolio turnover has averaged a moderate 18% over the past five years, limiting trading expenses. Controlling risk is of major importance to us. We achieve this through maintaining a widely diversified portfolio of high-quality companies, containing representatives from nearly every industry. Only 13% of the Fund’s assets are invested in the Fund’s ten largest holdings, as of June 30th. We invest across the entire range of company size, too. Current holdings are about 40% large-cap stocks, 40% mid-cap and 20% small-cap. We believe our time-tested investment discipline will continue to serve the Fund well. Thank you for your confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager 2 Value Line Premier Growth Fund, Inc. Growth Fund Shareholders Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our funds’ prospectus can be obtained by going to our website at www.vlfunds.com or calling 800.243-2729. The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. Lipper Leader ratings for Total Return reflect funds’ historical total return performance relative to peers. Ratings for Total Return are computed for all Lipper classifications with five or more distinct portfolios and span both equity and fixed-income funds (e.g., large-cap core, general U.S. Treasury, etc.). Leader ratings for Consistent Return reflect funds’ historic returns, adjusted for volatility, relative to peers. Ratings for Consistent Return are computed for all Lipper classifications with five or more distinct portfolios and span both equity and fixed-income funds (e.g., large-cap core, general U.S. Treasury, etc.). Leader ratings for Preservation reflect funds’ historical loss avoidance relative to other funds within the same asset class. Scores for Preservation are computed from three broad asset classes — equity funds, mixed-equity funds, and fixed-income (bond) funds. The ratings are subject to change every month and are calculated for the following time periods: 3-year, 5-year, 10-year, and overall. The overall calculation is based on an equal-weighted average of percentile ranks for metrics over 3-year, 5-year, and 10-year periods (if applicable). The highest 20% of funds in each classification are named Lipper Leaders for Total Return. The next 20% receive a rating of 4; the middle 20% are rated 3; the next 20% are rated 2, and the lowest 20% are rated 1. The Morningstar Rating™ for funds methodology rates funds based on an enhanced Morningstar Risk-Adjusted Return measure, which also accounts for the effects of all sales charges, loads, or redemption fees. Funds are ranked by their Morningstar Risk-Adjusted Return scores and stars are assigned using the following scale: 5 stars for top 10%; 4 stars next 22.5%; 3 stars next 35%; 2 stars next 22.5%; 1 star for bottom 10%. Funds are rated for up to three periods: the trailing three-, five-, and 10-years. For a fund that does not change categories during the evaluation period, the overall rating is calculated using the following weights: At least 3 years, but less than 5 years uses 100% three-year rating. At least 5 years but less than 10 years uses 60% five-year rating / 40% three-year rating. At least 10 years uses 50% ten-year rating / 30% five-year rating / 20% three-year rating. 3 Value Line Premier Growth Fund, Inc. To Our Value Line Premier Growth Fund Shareholders Economic Highlights (unaudited) The first half of 2012 saw a robust U.S. stock market, with the S&P 500 returning 9.49% for the period. The strength of the market was evident despite some strong headwinds, including a weakening outlook for global economic growth. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Italy, and Spain. Tough austerity measures have been implemented but it is still unclear as to the timetable for the resolution of the debt crisis most severely affecting southern Europe. At home, GDP grew 2.0% for the first quarter of the year, slowing to 1.5% for the second quarter. A sluggish labor market remains the primary stumbling block for the U.S. economy which seems to be in the summer doldrums. Employment growth averaged 75,000 per month in the second quarter, down from a monthly average of 226,000 in the first quarter. The higher jobs number of the first quarter did allow for a modest improvement in the overall unemployment rate, dropping from 8.5% at year-end 2011 to 8.2% on June 30, 2012. Weakness in overall job creation has led to a decline in consumer confidence in 5 of the last 6 months. However, despite this decline in consumer confidence, consumers have reported no plans to slash their spending, although spending dropped slightly in May, the first drop in 11 months. It is critical that consumers continue to spend as they account for 70% of economic activity. Falling prices at the pump may continue to provide spending support for this critical component of economic growth. In addition to lower gas prices, the housing market has been a bit of a bright spot for the consumer, albeit in selective areas of the country. There have been recent signs of recovery including sales of new single family homes in May that were at its highest level in more than two years. May’s much bigger than expected increase also reduced the supply of newly built houses to its lowest point since before the housing crisis. While homebuilding is unlikely to take off until the unemployment rate recedes, the reduced supply of homes may pave the way for some firming of housing prices. U.S. Treasury bond prices also defied those investors expecting a weakened performance from the U.S. government’s loss of it AAA rating last year from the Standard and Poor’s rating agency. The other major rating agencies, Moody’s and Fitch, maintained their AAA ratings for U.S. government debt. Many investors were drawn to the relative safety of U.S. Treasury bonds amidst the uncertainty of world economic events. While the 10-year U.S. Treasury bond hovered around a 2% yield in the first quarter, it had touched a 1.5% yield by June. 4 Value Line Premier Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 through June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/12 Ending account value 6/30/12 Expenses paid during period 1/1/12 thru 6/30/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.21% multiplied by the average account value over the period, multiplied by 182/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line Premier Growth Fund, Inc. Portfolio Highlights at June 30, 2012 (unaudited) Ten Largest Holdings Issue Shares Value Percentage of Net Assets Alexion Pharmaceuticals, Inc. $ % MasterCard, Inc. Class A $ % Companhia de Bebidas das Americas ADR $ % Intuitive Surgical, Inc. $ % ANSYS, Inc. $ % Salesforce.com, Inc. $ % Roper Industries, Inc. $ % Praxair, Inc. $ % Stericycle, Inc. $ % Priceline.com, Inc. $ % Asset Allocation – Percentage of Total Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (99.7%) CONSUMER DISCRETIONARY (13.7%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * (1) Brinker International, Inc. Buckle, Inc. (The) (1) Chipotle Mexican Grill, Inc. * Coach, Inc. Ctrip.com International Ltd. ADR * (1) Darden Restaurants, Inc. Deckers Outdoor Corp. * (1) Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. HSN, Inc. Johnson Controls, Inc. Life Time Fitness, Inc. * LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Priceline.com, Inc. * PVH Corp. Signet Jewelers Ltd. Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * (1) Vitamin Shoppe, Inc. * (1) Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. Shares Value CONSUMER STAPLES (9.3%) BRF - Brasil Foods S.A. ADR (1) $ British American Tobacco PLC ADR Brown-Forman Corp. Class B Bunge Ltd. Church & Dwight Co., Inc. Coca-Cola Femsa, S.A.B. de C.V. ADR (1) Companhia de Bebidas das Americas ADR Costco Wholesale Corp. Energizer Holdings, Inc. * Flowers Foods, Inc. Fomento Economico Mexicano S.A.B. de C.V. ADR General Mills, Inc. Green Mountain Coffee Roasters, Inc. * (1) Harris Teeter Supermarkets, Inc. Herbalife Ltd. Hormel Foods Corp. PepsiCo, Inc. Reynolds American, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (4.3%) CNOOC Ltd. ADR (1) Concho Resources, Inc. * Core Laboratories N.V. Devon Energy Corp. Enbridge, Inc. EQT Corp. FMC Technologies, Inc. * Noble Energy, Inc. Tenaris S.A. ADR (1) TransCanada Corp. (1) Ultrapar Participacoes S.A. ADR (1) World Fuel Services Corp. See Notes to Financial Statements. 7 Value Line Premier Growth Fund, Inc. June 30, 2012 Shares Value FINANCIALS (10.9%) Affiliated Managers Group, Inc. * $ AFLAC, Inc. American Tower Corp. REIT Arch Capital Group Ltd. * AvalonBay Communities, Inc. REIT Banco de Chile ADR (1) Bancolombia S.A. ADR (1) Bank of Montreal Bank of Nova Scotia BlackRock, Inc. BRE Properties, Inc. REIT Camden Property Trust REIT Canadian Imperial Bank of Commerce (1) Digital Realty Trust, Inc. REIT (1) Eaton Vance Corp. (1) Equity Lifestyle Properties, Inc. REIT Essex Property Trust, Inc. REIT HCP, Inc. REIT HDFC Bank Ltd. ADR ICICI Bank Ltd. ADR Itau Unibanco Holding S.A. ADR Leucadia National Corp. M&T Bank Corp. PartnerRe Ltd. Portfolio Recovery Associates, Inc. * ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Taubman Centers, Inc. REIT Toronto-Dominion Bank (The) Wells Fargo & Co. Shares Value HEALTH CARE (14.4%) Alexion Pharmaceuticals, Inc. * $ Allergan, Inc. Bayer AG ADR (1) Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Bio-Reference Laboratories, Inc. * (1) C.R. Bard, Inc. Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Impax Laboratories, Inc. * Intuitive Surgical, Inc. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Universal Health Services, Inc. Class B Volcano Corp. * See Notes to Financial Statements. 8 Value Line Premier Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value INDUSTRIALS (22.8%) ABB Ltd. ADR $ Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chart Industries, Inc. * Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. Graco, Inc. HEICO Corp. (1) IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Lan Airlines S.A. ADR Lincoln Electric Holdings, Inc. Norfolk Southern Corp. Parker Hannifin Corp. Precision Castparts Corp. Regal-Beloit Corp. Republic Services, Inc. Rockwell Collins, Inc. Rollins, Inc. Roper Industries, Inc. Rush Enterprises, Inc. Class A * Shares Value Stericycle, Inc. * $ Teledyne Technologies, Inc. * Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. Verisk Analytics, Inc. Class A * W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (12.0%) Accenture PLC Class A Alliance Data Systems Corp. * (1) Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Ariba, Inc. * Avago Technologies Ltd. Canon, Inc. ADR Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc. * Equinix, Inc. * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. TIBCO Software, Inc. * Trimble Navigation Ltd. * VeriFone Systems, Inc. * VMware, Inc. Class A * Wright Express Corp. * See Notes to Financial Statements. 9 Value Line Premier Growth Fund, Inc. June 30, 2012 Shares Value MATERIALS (7.8%) Agrium, Inc. $ Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. BASF SE ADR CF Industries Holdings, Inc. Compass Minerals International, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Greif, Inc. Class A LSB Industries, Inc. * NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The) Class A (1) Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Syngenta AG ADR Valspar Corp. (The) TELECOMMUNICATION SERVICES (1.7%) AboveNet, Inc. * Crown Castle International Corp. * Rogers Communications, Inc. Class B SBA Communications Corp. Class A * UTILITIES (2.8%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR CPFL Energia S.A. ADR ITC Holdings Corp. ONEOK, Inc. Questar Corp. Shares Value Sempra Energy $ Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $190,130,661) (99.7%) COLLATERAL FOR SECURITIES ON LOAN (5.6%) Value Line Funds Collateral Account TOTAL COLLATERAL FOR SECURITIES ON LOAN (Cost $18,381,199) (5.6%) TOTAL INVESTMENT SECURITIES (105.3%) (Cost $208,511,860) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (–5.3%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($327,720,489 ÷ 11,303,492 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of June 30, 2012, the market value of the securities on loan was $18,519,545. ADR American Depositary Receipt. REIT Real Estate Investment Trust. See Notes to Financial Statements. 10 Value Line Premier Growth Fund, Inc. Statement of Assets and Liabilities at June 30, 2012(unaudited) Assets: Investment securities, at value (Cost - $208,511,860) (securities on loan, at value, $18,519,545) $ Cash Receivable for securities sold Interest and dividends receivable Receivable for capital shares sold Receivable for securities lending income Prepaid expenses Total Assets Liabilities: Payable upon return of collateral for securities on loan Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 11,303,492 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($327,720,489 ÷ 11,303,492 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2012 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $87,072) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Directors’ fees and expenses Custodian fees Insurance Registration and filing fees Other Total Expenses Before Custody Credits Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Premier Growth Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2012 (unaudited) and for the Year Ended December 31, 2011 Six Months Ended June 30, 2012 (unaudited) Year Ended December 31, 2011 Operations: Net investment income (loss) $ $ ) Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (11,072,204 ) Net increase in net assets from operations Distributions to Shareholders: Net realized gain from investment transactions — (16,656,912 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of distributions to shareholders — Cost of shares redeemed (35,707,711 ) (66,025,801 ) Net increase/(decrease) in net assets from capital share transactions (9,657,575 ) Total Increase/(Decrease) in Net Assets (13,401,305 ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income/(loss), at end of period $ $ ) See Notes to Financial Statements. 12 Value Line Premier Growth Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Premier Growth Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long-term growth of capital. The Fund invests primarily in a diversified portfolio of U.S. equity securities with favorable growth potential. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $ 0 $ 0 $ Collateral for Securities on Loan 0 0 Total Investments in Securities $ $ $ 0 $ 13 Value Line Premier Growth Fund, Inc. June 30, 2012 In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011-04, “Fair Value Measurements and Disclosures (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” (“ASU 2011-04”). ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles related to measuring fair value, and requires additional disclosures about fair value measurements. Specifically, the guidance specifies that the concepts of highest and best use and valuation premise in a fair value measurement are only relevant when measuring the fair value of nonfinancial assets whereas they are not relevant when measuring the fair value of financial assets and liabilities. Required disclosures are expanded under the new guidance, especially for fair value measurements that are categorized within Level 3 of the fair value hierarchy, for which quantitative information about the unobservable inputs used, and a narrative description of the valuation processes in place and sensitivity of recurring Level 3 measurements to changes in unobservable inputs will be required. Entities will also be required to disclose the categorization by level of the fair value hierarchy for items that are not measured at fair value in the statement of financial position but for which the fair value is required to be disclosed. ASU 2011-04 is effective for annual periods beginning after December 15, 2011 and is to be applied prospectively. The Fund is currently assessing the impact of this guidance on its financial statements. The Fund follows the updated provisions surrounding fair value measurements and disclosures on transfers in and out of all levels of the fair value hierarchy on a gross basis and the reasons for the transfers as well as to disclosures about the valuation techniques and inputs used to measure fair value for investments that fall in either Level 2 or Level 3 of the fair value hierarchy. For the six months ended June 30, 2012, there was no significant transfer activity between Level 1 and Level 2. For the six months ended June 30, 2012, there were no Level 3 investments. The Schedule of Investments includes a breakdown of the Schedule’s investments by category. (C) Repurchase Agreements: In connection with transactions in repurchase agreements, the Fund’s custodian takes possession of the underlying collateral securities, the value of which exceeds the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, it is the Fund’s policy to mark-to-market on a daily basis to ensure the adequacy of the collateral. In the event of default of the obligation to repurchase, the Fund has the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. Under certain circumstances, in the event of default or bankruptcy by the other party to the agreement, realization and/or retention of the collateral or proceeds may be subject to legal proceedings. There were no open repurchase agreements at June 30, 2012. (D) Federal Income Taxes: It is the policy of the Fund to qualify as a regulated investment company by complying with the provisions available to regulated investment companies, as defined in applicable sections of the Internal Revenue Code, and to distribute all of its investment income and capital gains to its shareholders. Therefore, no provision for federal income tax is required. 14 Value Line Premier Growth Fund, Inc. Notes to Financial Statements (unaudited) Management has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years (fiscal years ended December 31, 2008 through December 31, 2011), and has concluded that no provision for federal or state income tax is required in the Fund’s financial statements. The Fund’s federal and state income tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. (E) Security Transactions and Distributions: Security transactions are accounted for on the date the securities are purchased or sold. Interest income is accrued as earned. Realized gains and losses on sales of securities are calculated for financial accounting and federal income tax purposes on the identified cost basis. Dividend income and distributions to shareholders are recorded on the ex-dividend date. Distributions are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. (F) Foreign Currency Translation: The books and records of the Fund are maintained in U.S. dollars. Assets and liabilities which are denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The Fund does not isolate changes in the value of investments caused by foreign exchange rate differences from the changes due to other circumstances. Income and expenses are translated to U.S. dollars based upon the rates of exchange on the respective dates of such transactions. Net realized foreign exchange gains or losses arise from currency fluctuations realized between the trade and settlement dates on securities transactions, the differences between the U.S. dollar amounts of dividends, interest, and foreign withholding taxes recorded by the Fund, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities, other than investments, at the end of the fiscal period, resulting from changes in the exchange rates. The effect of the change in foreign exchange rates on the value of investments is included in realized gain/loss on investments and change in net unrealized appreciation/ depreciation on investments. (G) Representations and Indemnifications: In the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties which provide general indemnifications. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on experience, the Fund expects the risk of loss to be remote. (H) Accounting for Real Estate Investment Trusts: The Fund owns shares of Real Estate Investment Trusts (“REITs”) which report information on the source of their distributions annually. Distributions received from REITs during the year which represent a return of capital are recorded as a reduction of cost and distributions which represent a capital gain dividend are recorded as a realized long-term capital gain on investments. (I) Foreign Taxes: The Fund may be subject to foreign taxes on income, gains on investments, or currency repatriation, a portion of which may be recoverable. The Fund will accrue such taxes and recoveries as applicable, based upon its current interpretation of tax rules and regulations that exist in the markets in which it invests. 15 Value Line Premier Growth Fund, Inc. June 30, 2012 (J) Securities Lending: Under an agreement with State Street Bank & Trust (“State Street”), the Fund can lend its securities to brokers, dealers and other financial institutions approved by the Board of Directors. By lending its investment securities, the Fund attempts to increase its net investment income through receipt of interest on the loan. Any gain or loss in the market price of the securities loaned that might occur and any interest or dividends declared during the term of the loan would accrue to the account of the Fund. Risks of delay in recovery of the securities or even loss of rights in the collateral may occur should the borrower of the securities fail financially. Generally, in the event of a counter-party default, the Fund has the right to use the collateral to offset the losses incurred. Upon entering into a securities lending transaction, the Fund receives cash or other securities as collateral in an amount equal to or exceeding 102% of the current market value of the loaned securities. Any cash received as collateral is generally invested by State Street Global Advisors, acting in its capacity as securities lending agent (the “Agent”), in The Value Line Funds collateral account. A portion of the dividends received on the collateral is rebated to the borrower of the securities and the remainder is split between the Agent and the Fund. As of June 30, 2012, the Fund loaned securities which were collateralized by cash. The value of the securities on loan and the value of the related collateral were as follows: Value of Securities Loaned Value of Cash Collateral Total Collateral (including Calculated Mark) $ $ $ (K) Subsequent Events: Management has evaluated all subsequent transactions and events through the date on which these financial statements were issued, and except as already included in the notes to these financial statements, has determined that no additional items require disclosure. 2. Capital Share Transactions and Distributions to Shareholders Transactions in capital stock were as follows: Six Months Ended June 30, 2012 (unaudited) Year Ended December 31, 2011 Shares sold Shares issued to shareholders in reinvestment of dividends and distributions — Shares redeemed ) ) Net increase/(decrease) ) Distributions per share from net realized gains $ — $ 3. Purchases and Sales of Securities Purchases and sales of investment securities, excluding short-term securities, were as follows: Six Months Ended June 30, 2012 (unaudited) Purchases: Investment Securities $ Sales: Investment Securities $ 4. Income Taxes At June 30, 2012, information on the tax components of capital is as follows: Cost of investments for tax purposes $ Gross tax unrealized appreciation $ Gross tax unrealized depreciation ) Net tax unrealized appreciation on investments $ 16 Value Line Premier Growth Fund, Inc. Notes to Financial Statements (unaudited) 5. Investment Advisory Fee, Service and Distribution Fees and Transactions With Affiliates An advisory fee of $1,218,221 was paid or payable to EULAV Asset Management (the “Adviser”) for the six months ended June 30, 2012. This was computed at an annual rate of 0.75% of the daily net assets during the period and paid monthly. The Adviser provides research, investment programs, supervision of the investment portfolio and pays costs of administrative services, office space, equipment and compensation of administrative, bookkeeping, and clerical personnel necessary for managing the affairs of the Fund. The Adviser also provides persons, satisfactory to the Fund’s Board of Directors, to act as officers and employees of the Fund and pays their salaries. The Fund has a Service and Distribution Plan (the “Plan”), adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, which compensates EULAV Securities LLC (the “Distributor”) for advertising, marketing and distributing the Fund’s shares and for servicing the Fund’s shareholders at an annual rate of 0.25% of the Fund’s average daily net assets. For the six months ended June 30, 2012, fees amounting to $406,074 were paid or payable under the Plan. For the six months ended June 30, 2012, the Fund’s expenses were reduced by $104 under a custody credit agreement with the custodian. Direct expenses of the Fund are charged to the Fund while common expenses of the Value Line Funds are allocated proportionately based upon the Funds’ respective net assets. The Fund bears all other costs and expenses. Certain officers and a Trustee of the Adviser are also officers and directors of the Fund. At June 30, 2012, the officers and directors as a group owned 320 shares, representing less than 1% of the outstanding shares. 17 Value Line Premier Growth Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each period: Six Months Ended June 30, 2012 Years Ended December 31, (unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) ) Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income — — ) ) — ) Distributions from net realized gains — ) — — ) ) Total distributions — ) Net asset value, end of period $ Total return %(2) % % % )% % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets(3) %(4) % %(5) % % % Ratio of net investment income/(loss) to average net assets %(4) )% )% Portfolio turnover rate 9
